Name: Commission Regulation (EEC) No 1109/86 of 17 April 1986 reintroducing the levying of the customs duties applicable to cathode-ray tubes for television sets for monochrome television falling under subheadings 85.21 A, ex III, ex V of the Common Customs Tariff originating in South Korea benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 No L 102/18 Official Journal of the European Communities 18 . 4. 86 COMMISSION REGULATION (EEC) No 1109/86 of 17 April 1986 reintroducing the levying of the customs duties applicable to cathode-ray tubes for television sets for monochrome television falling under subheadings 85.21 A, ex III, ex V of the Common Customs Tariff originating in South Korea benefiting from the tariff preferences provided for by Council Regultion (EEC) No 3599/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries (') and in particular Article 13 therof, Whereas, in the case of cathode-ray tubes for television sets for monochrome television falling under subheading 85.21 A ex III, ex V of the Common Customs Tariff the individual ceiling was fixed at 700 000 ECU ; whereas, on 14 April 1986, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to reintroduce the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced ; Article 1 As from 21 April 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3599/85 shall be reintroduced on imports into the Community of the following products originating in South Korea : CCT heading No Description Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas-filled valves and tubes, cathode-ray tubes, television camera tubes and mercury are rectifying valves and tubes) : photocells ; mounted piezo ­ electric crystals : diodes, transistors and similar seimi ­ conductor devices ; light-emitting diodes ; electronic micro ­ circuits : l Cathode-ray tubes for television sets : (NIMEXE-code 85.21 A ex III 85.21-14.15)  For monochrome television, with a diagonal measurement of the screen of :  Not more than 42 cm  More than 42 cm but not more than 52 cm (NIMEXE-code 85.21 A ex V 85.21-25) Cathode-ray tubes other than those of subheadings All and A 111 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 352, 30. 12. 1985, p. 1 . 18 . 4. 86 Official Journal of the European Communities No L 102/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1986. For the Commission COCKFIELD Vice-President